STEPHENS, Chief Justice,
dissenting.
Respectfully, I dissent.
As the majority has pointed out, movant is currently suspended from practice for violations of SCR 3.130-1.3, 3.2 3.3(a) and 8.3(c). These violations concern a failure to provide adequate representation to a client and making a false statement to the Court of Appeals. Further details of these violations can be found in Kentucky Bar Association v. Terrell, Ky., 891 S.W.2d 403 (1995). In September of 1994, the Kentucky Bar Association issued another charge for failure to provide competent representation, failure to act with reasonable diligence and failure to keep her client reasonably informed about the status of a legal matter. SCR 3.130-1.1, 1.3, 1.4(a). *779In April of 1995, the Kentucky Bar Association issued three charges against movant for further violations of SCR-3.130-1.1, 1.3, and 8.3(c).
SCR 3.130 — 8.3(c) prohibits “conduct involving dishonesty, fraud, deceit or misrepresentation.” This charge arose from movant taking a fee from a client, failing to perform the agreed upon action and then misrepresenting that the action had been completed. This conduct is tantamount to stealing from the client. Violations of this type cannot be tolerated if the legal profession wants to maintain its integrity.
A nine (9) month suspension for violations of SCR 3.130-1.1, 1.3, 1.4(a) and 8.3(c) is clearly inadequate. These charges warrant, and I would recommend, a suspension of an additional two (2) years to ran consecutively with movant’s current suspension.
KING, J., joins this dissenting opinion.